            Case 1:21-cv-00664-LLS Document 5 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OLUSEYI ADENIJI,

                                Plaintiff,
                                                                 21-CV-0664 (LLS)
                    -against-
                                                                 CIVIL JUDGMENT
NEW YORK CITY POLICE DEPARTMENT,

                                Defendant.

         Pursuant to the order issued April 22, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 22, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
